PUBLISHED ORDER CERTIFYING TERMINATION OF NONCOOPERATION SUSPENSION
Pursuant to Indiana Admission and Discipline Rule 23(10)(f), this Court suspended Respondent from the practice of law in this State for failing to cooperate with the Disciplinary Commission concerning a grievance filed against Respondent. On February 13, 2014, the Executive Secretary of the Disciplinary Commission filed a "Certification of Compliance," stating that Respondent has now cooperated with its investigation. Pursuant to Admission and Discipline Rule 28(10)(F)(8), Respondent's suspension from the practice of law terminated as of the date the certification was filed.
The Court therefore ORDERS that Respondent's suspension from the practice of law for failure to cooperate in this case be shown as terminated as of February 13, 2014, and that Respondent be shown as reinstated to the practice of law in this state if no other suspension is in effect.
Pursuant to Admission and Discipline Rule 23(10)(f)(5) and Rule 2(h), Respondent's failure to pay any outstanding costs assessed in this case by the due date of the next annual registration fee (October 1) will subject Respondent to an order of suspension from the practice of law.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 238(8)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.